        Case 1:20-cv-00567-MCC Document 22 Filed 06/14/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHERRY A. SHEARE,                           :   Civil No. 1:20-CV-567
                                            :
                    Plaintiff               :
                                            :
      v.                                    :   (Magistrate Judge Carlson)
                                            :
ANDREW SAUL,                                :
Commissioner of Social Security,            :
                                            :
                    Defendant               :
                                          ORDER

      AND NOW, this 14th day of June, 2021, in accordance with the accompanying

Memorandum Opinion, the final decision of the Commissioner is AFFIRMED. The

Clerk of Court is directed to close this case.



                                                 /s/ Martin C. Carlson
                                                 Martin C. Carlson
                                                 United States Magistrate Judge
